Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 3/11/22.  Claims 1-2, 5-10, 13-18 and 20 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 3/11/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Nandiraju (US Patent 10,460,365 B2, hereinafter “Klein”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants.  It is noted that the claims in Nandiraju do not specify “an instruction to modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area”. Szumla teach this limitation on paragraph [0057] and Fig. 6A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Szumla’s teaching would have allowed Nandiraju to provide software for creating decorative artwork during constructing electronic album or scrapbook (Szumla [0003]).  Therefore, “an instruction to modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area” is an obvious variant of Nandiraju. 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious by Busis et al (U.S. 20020085025 A1 hereinafter, “Busis”) in view of Turnbull (U.S. 20020103789 A1 hereinafter, “Turnbull”), and further in view of Szumla.
7.	With respect to claim 1,
Busis discloses a method comprising:
receiving, from a first user, a search query for a network-based commerce platform;
searching, by a hardware processor and in response to the search query, the network-based marketplace for a plurality of item listings associated with items listed for sale on the network-based commerce platform;
displaying a plurality of images representing the items associated with the plurality of item listings on a user interface;
receiving, from the first user, a selection of an image representing an item from the plurality of images displayed on the user interface and an indication of a position on a catalog page display area of the user interface, the image corresponding to an item listing from the plurality of item listings;
in response to the selection and the indication, displaying the image at the position on the catalog page display area of the user interface;
receiving, from the first user based on displaying the image at the position on the catalog page display area of the user interface; and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image in accordance with the instruction (Busis [0028], [0042], [0053] – [0054], [0058] and Fig. 3 e.g. [0028] The present invention is a system for facilitating the capture, organization and fulfillment of people's wants, needs and desires comprising a universal electronic commerce platform and business processes that combine browsing, buying and item registry functions both online and offline. [0042] A user's list, when accessed through server system 10 either by the user for purposes of adding items and/or information to or deleting items and/or information from the list or by a third party for purposes of viewing the list, is presented to the user or the third party in the form of a window. As can be seen in FIG. 3, list window 80 initially resides in the foreground of the screen of client device 15 which means that it is the active window, while window 85 that displays the contents of a web page being viewed by the user of client device 15 resides in the background.  List window 80 obscures a portion of window 85. [0053] If it is determined that there is not at least one open browser window, then, as shown in box 260, a browser window is opened for the user on the client device 15 so that the user can search the Internet. [0054] If, however, it is determined that the merchant associated with the URL is not one whose web site has been previously analyzed, then, as shown in box 290, the web page is searched using pattern recognition as described above in connection with FIG. 6 to locate the pertinent information such as a description of the item, the price of the item, and a product ID. [0058] Most windows based operating systems in use today support a drag and drop functionality by which a mouse can be used to highlight or capture text and/or images in a first open window and move copies of the text and/or images to a different open window.  Often, this functionality is a shortcut form of a copy and paste function.  According to a further aspect of the present invention, a user may use this drag and drop functionality to add items and/or information to his or her list.  Specifically, a user can drag text, an image, or both relating to an item of interest from a web page or another source available to client device 15 and drop the text and/or image in list window 80.  As a result, the text and/or images will be copied to the appropriate place in list window 80 [as 
receiving, from a first user, a search query (e.g. search) for a network-based commerce platform;
searching, by a hardware processor and in response to the search query, the network-based marketplace for a plurality of item listings (e.g. items) associated with items listed for sale on the network-based commerce platform;
displaying a plurality of images representing the items associated with the plurality of item listings on a user interface;
receiving, from the first user, a selection of an image (e.g. image) representing an item (e.g. item) from the plurality of images (e.g. images) displayed on the user interface and an indication of a position (e.g. the appropriate place in the list window – drag & drop) on a catalog page display area (e.g. window 80; as referring to the instant applicant’s specification [0025] “The user can use a conventional pointing device (e.g. mouse) to drag the selected item listing to the display area 132.  Display area 132 represents a page of the newly created electronic catalog.  As shown by the item listing 138 shown in FIG. 3, the user can drag and drop the selected item listing from the item database search result display area 133 to the page 132 of the newly created electronic catalog) of the user interface, the image corresponding to an item listing from the plurality of item listings;
in response to the selection and the indication, displaying the image at the position on the catalog page display area of the user interface;
receiving, from the first user based on displaying the image (e.g. image) at the position (e.g. the appropriate place in the list window – drag & drop) on the catalog page display area of the user interface; and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image (e.g. image) in accordance with the instruction (e.g. the appropriate place in the list window – drag & drop)].  In particular, the text from the drag and drop is analyzed and processed to extract information such as price and description as indentified by a $ symbol and location on the page in question.  Also, the associated web site can be extracted from the source document domain name.  The user may then manually add any additional desired information to the appropriate parts of list window 80.  Once the user has entered all of the information to be added to his or her list into list window 80, the user transmits a request to add the items and/or information to the list to web server 60, for example by activating a button provided in list window 80.  The data is then saved in SAN 75 through data server 70, and thus becomes part of the user's list.  Furthermore, the icon described above may be configured such that when text and/or images are dragged and dropped on the icon, the list window 80 is brought to the foreground and the test and/or images are automatically copied to the appropriate place in the list window 80).
Although Busis substantially teaches the claimed invention, Busis does not explicitly indicate a network-based marketplace.
Turnbull teaches the limitations by stating
receiving, from a first user, a search query for a network-based marketplace;
searching, by a hardware processor and in response to the search query, the network-based marketplace for a plurality of item listings associated with items listed for sale on the network-based marketplace (Turnbull [0039], [0050] – [0052], [0065] – [0067], [0093] and Figs. 3-5 & 8 e.g. [0039] In its most simplistic form, a user subscribes to the inventive system and interacts with the system as an overlay shell, as the user searches an information repository, such as the Internet, for products and services that are hosted by various electronic commercial marketplaces, indicated generally as e-commerce targets 28, in the exemplary embodiment of FIG. 1.  An e-commerce target 28 might be accessed either directly through the system server 22 or might be accessed by the system server 22 functioning in conjunction with a third-party search engine, hosted on third-party server 24. [0050] Advantageously, the SideCart interface includes functionality which allows a user to save references to information (content pointers, bookmarks, preferred links, and the like) in an organized structure that might be implemented in the form of folders, a hierarchical categorical structure, or a list.  Such links to information can further be automatically and dynamically established by the system and presented in the interface, as textual or graphical content, representing individual commerce items, advertisements, incentives or navigation aide interface controls. [0051] Such task-specific interface controls could be implemented in the form of tabs, alternate views or sorting mechanisms for searching, browsing and selecting content from the main viewing area. [0052] The "quick add" option, when selected, allows any URL, document location, or item, dragged into the SideCart interface's main viewing window to be immediately added to the content of the window without any intermediate confirmation steps being performed.  Customarily, an "add" function will cause a confirmation window to appear whenever a content pointer is added to a sidebar via a drag-and-drop operation. [0067] Further, and as an additional feature of the invention, certain elements of the categorical directory structure need not be defined by any one particular user, but might represent a categorical structure developed and defined by a community of users, all of which might be interested in a particular commercial marketplace and who have jointly established an organizational structure for commerce domains and/or commerce items within a particular category.  Community development of a directory structure is performed in conformance with the methods discussed in co-pending patent application entitled "SYSTEM AND METHOD FOR SEARCHING AND RECOMMENDING OBJECTS FROM A CATEGORICALLY ORGANIZED INFORMATION REPOSITORY," filed Dec.  4, 2000, which is commonly owned by the assignee of the present invention and the entire disclosure of which is expressly incorporated herein by reference.  Thus, it can be seen that the organizational directory structure of the interface, in accordance with the invention, is a highly flexible adaptively configurable arrangement which gives any one user, or community of users, the ability to rationally and efficiently organize various links to commercial centers in order to participate in the universal electronic commerce marketplace without suffering from substantial information overload [as
receiving, from a first user, a search query (e.g. search) for a network-based marketplace (e.g. marketplace);
searching, by a hardware processor and in response to the search query, the network-based marketplace for a plurality of item listings (e.g. items) associated with items listed for sale on the network-based marketplace;
displaying a plurality of images (e.g. graphical content) representing the items associated with the plurality of item listings on a user interface;
receiving, from the first user, a selection of an image representing an item from the plurality of images displayed on the user interface and an indication on a catalog page (e.g. catalog) display area of the user interface, the image corresponding to an item listing from the plurality of item listings;
in response to the selection and the indication, displaying the image on the catalog page display area of the user interface(e.g. Figs. 3-5 & 8);
receiving, from the first user based on displaying the image on the catalog page display area of the user interface (e.g. Figs. 3-5 & 8)]. [0093] With the foregoing information, the system is able to generate a user-specific meta catalog similar to the Open Directory Project-Internet Hierarchical structure.  By analyzing and logging a user's possessive commerce behavior.  Individual commerce domains and/or commerce items are populated into such a meta catalog on the basis of explicit user interaction with regard to those items or domains.  It will be understood that a dual meta catalog system might be developed for each specific user, with one catalog structured to contain the universe of that user's preferred commerce domain links, and another structured and organized by item content, without regard to the hosting domain.  Accordingly, a set of item (or product) specific links might be established under a canonical categorical heading, with each of the links representing a different commerce domain, such that the system provides for inter-domain commercial activity.  A user is able to shop and browse inter-site, in accordance with their version of a product catalog with item sorting or item preferences derived from that user's possessive profile based on prompt user relevance matrix that have been established and/or re-ranked based upon previous user activity);
displaying a plurality of images representing the items associated with the plurality of item listings on a user interface;
receiving, from the first user, a selection of an image representing an item from the plurality of images displayed on the user interface and an indication on a catalog page display area of the user interface, the image corresponding to an item listing from the plurality of item listings;
in response to the selection and the indication, displaying the image on the catalog page display area of the user interface;
receiving, from the first user based on displaying the image on the catalog page display area of the user interface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Turnbull’s teaching would have allowed Busis to provide an organizational tool that is universal in its functionality and applicability in that it is not limited to a particular retailer and thus the items of a particular retailer and that is not limited to a particular event or occasion (Busis [0006]).
Although Busis and Turnbull combination substantially teaches the claimed invention, they do not explicitly indicate 
modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area.
Szumla teaches the limitations by stating
receiving, from the first user based on displaying the image at the position on the catalog page display area of the user interface, an instruction to modify a position, a size, or a shape, of the image within a catalog page associated with the catalog page display area (Szumla [0057] and Fig. 6A e.g. [0057] The artwork workspace window 610 can be resized by the user with the "shrink/enlarge" tool 667 accessible from the tool bar 660 as shown in FIG. 6B.  The shrink/enlarge tool 667 will provide a pop-up shrink/enlarge scroll bar 690, as shown in FIG. 6C, for the user to scale the size of the predefined image 629.  In the midspan point of the shrink/enlarge scroll bar is the point of "no change" of the size of the predefined image 629.  To the left of the midpoint, the size is scaled down (shrunk), and to the right, the size is increased (enlarged) [as an instruction to modify a position, a size (e.g. shrink/enlarge the size), or a shape, of the image within a catalog page associated with the catalog page display area].  To make the predefined image 629 larger, the user drags the scroll bar 690 right until the predefined image 629 is scaled up to the desired size.  Other tools that may be implemented include delete-erase 663, zoom in/out 665, and selection 666); and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image in accordance with the instruction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Szumla’s teaching would have allowed Busis and Turnbull combination to provide an organizational tool that is universal in its functionality and applicability in that it is not limited to a particular retailer and thus the items of a particular retailer and that is not limited to a particular event or occasion (Busis [0006]).
8.	With respect to claim 2,
	Busis further discloses receiving a drag and drop input of the image to the position on the catalog page display area (Busis [0028], [0042], [0053] – [0054], [0058] and Fig. 3 e.g. a user can drag text, an image, or both relating to an item of interest from a web page or another source available to client device 15 and drop the text and/or image in list window 80.  As a result, the text and/or images will be copied to the appropriate place in list window 80).
9.	With respect to claim 3,
	Turnbull further discloses wherein the catalog page is a part of a multi-page electronic catalog (Turnbull [0039], [0050] – [0052], [0065] – [0067], [0093] and Figs. 3-8 e.g. catalog and Figs. 3-5 & 8).
10.	With respect to claim 4,
	Busis further discloses
receiving, from the first user, a second selection of a second image representing a second item and a second indication of a second position on the catalog page display area of the user interface;
displaying the second image at the second position on the catalog page display area of the user interface in response to the second selection and the second indication; and
causing presentation of the catalog page comprising the image representing the item and the second image representing the second item (Busis [0028], [0042], [0053] – [0054], [0058] and Fig. 3 e.g. a user can drag text, an image, or both relating to an item of interest from a web page or another source available to client device 15 and drop the text and/or image in list window 80.  As a result, the text and/or images will be copied to the appropriate place in list window 80).
11.	With respect to claim 5,
	Busis further discloses
removing a second item from the catalog page based on removing a second image representing the second item from the catalog page display area (Busis [0032] and Fig. 3 e.g. delete items).
12.	With respect to claim 6,
	Busis further discloses wherein the catalog page comprises an identifier (Busis Fig. 2) associated with the item listing corresponding to the image, the method further comprising:
receiving a second selection of the image based at least in part on causing presentation of the catalog page; and
causing presentation of the item listing corresponding to the image in response to the second selection and based at least in part on the identifier associated with the item listing (Busis [0008] and Figs. 2-3 e.g. The server, in response to a request to view a selected one of the lists associated with a selected one of the users received over the electronic network from a requesting party, retrieves from the storage device selected pieces of the information relating to the desired items and transmits the selected pieces of information to the requesting party over the electronic network).
13.	With respect to claim 7,
Busis further discloses recording descriptive information associated with the catalog page, the descriptive information including an identifier of the first user (Busis Fig. 2).
14.	With respect to claim 8,
Busis further discloses using the descriptive information to credit the first user based on the catalog page being used to perform a transaction, by a second user, for the item associated with the image (Busis [0067] – [0068] e.g. transaction; retailer).
15.	Claims 9-13 and 15-16 are same as claims 1-5 and 7-8 and are rejected for the same reasons as applied hereinabove.
16.	With respect to claim 14,
Szumla further discloses
resizing the image on the catalog page based on the instruction, the instruction indicating a resizing of the image in the catalog page display area (Szumla [0057] and Fig. 6A e.g. [0057] The artwork workspace window 610 can be resized by the user with the "shrink/enlarge" tool 667 accessible from the tool bar 660 as shown in FIG. 6B.  The shrink/enlarge tool 667 will provide a pop-up shrink/enlarge scroll bar 690, as shown in FIG. 6C, for the user to scale the size of the predefined image 629.  In the midspan point of the shrink/enlarge scroll bar is the point of "no change" of the size of the predefined image 629.  To the left of the midpoint, the size is scaled down (shrunk), and to the right, the size is increased (enlarged).  To make the predefined image 629 larger, the user drags the scroll bar 690 right until the predefined image 629 is scaled up to the desired size.  Other tools that may be implemented include delete-erase 663, zoom in/out 665, and selection 666).
17.	Claims 17-20 are same as claims 1-2 and 4-5 and are rejected for the same reasons as applied hereinabove.

Response to Argument
18.	Applicant’s remarks and arguments presented on 3/11/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 22, 2022